 



Exhibit 10.2
THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN
(as amended through April 5, 2007)

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN
Table of Contents

             
1.
  Purpose     1  
 
           
2.
  Definitions     1  
 
           
3.
  Term     1  
 
           
4.
  Plan Administration     1  
 
           
5.
  Eligibility and Target Award     1  
 
           
6.
  Award Goals     2  
 
           
7.
  Determination of Awards     3  
 
           
8.
  Termination     4  
 
           
9.
  Transferability     4  
 
           
10.
  Designation of Beneficiary     4  
 
           
11.
  Change of Control; Mergers, etc.     5  
 
           
12.
  Amendment and Modification     5  
 
           
13.
  Withholding Taxes     5  
 
           
14.
  Future Rights     6  
 
           
15.
  Controlling Law     6  
 
           
16.
  Awards to Certain Officers     6  

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN

1.   Purpose       The purpose of The TJX Companies, Inc. Long Range Performance
Incentive Plan (the “Plan”) is to promote the long-term success of The TJX
Companies, Inc. (the “Company”) and its shareholders by providing competitive
incentive compensation to those officers and selected employees upon whose
judgment, initiative, and efforts the Company depends for its profitable growth.
  2.   Definitions       Reference is hereby made to the Company’s 1986 Stock
Incentive Plan (the “1986 Plan”). Terms defined in the 1986 Plan and not
otherwise defined herein are used herein with the meanings so defined.   3.  
Term       The plan shall be effective as of January 25, 1992 (the start of
fiscal year 1993), and the Plan shall remain in effect until terminated by the
Company’s Board of Directors (the “Board”).   4.   Plan Administration       The
Plan shall be administered by the same Committee that administers the 1986 Plan.
The Committee shall have full and exclusive power to interpret the Plan and to
adopt such rules, regulations and guidelines for carrying out the Plan as it may
deem necessary or proper, consistent with the 1986 Plan.   5.   Eligibility and
Target Award       Any key employee (an “Employee”) of the Company or any of its
Subsidiaries who could receive an award under the 1986 Plan shall be eligible to
receive awards under the Plan.       At the commencement of each performance
cycle (the “Performance Cycle”), which shall be a two-year or a three-year cycle
as specified by the Committee at the commencement of such Performance Cycle, the
Committee shall designate those who will participate in the Plan (the
“Participants”) and their target awards (the “Awards”).

 



--------------------------------------------------------------------------------



 



    Subsequent to the commencement of a Performance Cycle, the Committee may, in
special circumstances, designate additional Participants and their target Awards
for such Performance Cycle.   6.   Award Goals       At the commencement of each
Performance Cycle, the Committee shall set one or more performance goals (the
“Performance Goals”) for such Performance Cycle, the relative weight to be given
to each Performance Goal, and a schedule for determining payments if actual
performance is above or below the goal. For the Performance Cycles for fiscal
years 1995–1997 and thereafter, Awards shall not provide for any minimum
payment; however, the Committee for each such Cycle shall establish a maximum
(not to exceed 150%) of the Award which may be earned.       At any time
designated by the Committee during a Performance Cycle or thereafter, but prior
to Award payment, appropriate adjustments in the goals may be made by the
Committee to avoid undue windfalls or hardships due to external conditions
outside the control of management, nonrecurring or abnormal items, or other
matters as the Committee shall, in its sole discretion, determine appropriate to
avoid undue windfalls or hardships.       As soon as practicable after the end
of the Performance Cycle, the Committee shall determine what portion of each
Award has been earned. The Award payment shall be paid in cash.   7.  
Determination of Awards

  (a)   Upon completion of each Performance Cycle and certification of the
Company’s financial statements by the Company’s independent public accountants
for the Fiscal Years included in such Performance Cycle, the Committee shall
review performance relative to Performance Goals, and determine the value of the
Awards for each Performance Cycle, subject to the approval of the President of
TJX and/or the Chairman of the Committee.         Achievement of Performance
Goals shall result in payment of the target Award. Failure to achieve
Performance Goals will result in a decrease or elimination of the Participant’s
Award. Exceeding Performance Goals will result in an increased Award.        
Performance Goal Awards may be adjusted upward or downward by the Committee due
to special circumstances or individual performance review. Without limiting the
generality of the foregoing, the Committee may reduce or eliminate Awards to
Participants receiving “Needs Improvement” performance ratings.

 



--------------------------------------------------------------------------------



 



  (b)   If an employee becomes a Participant after the beginning of a
Performance Cycle, the Award payable to him or her shall be prorated in
accordance with the portion of the Performance Cycle in which he or she is a
Participant.     (c)   In the event of termination of employment of a
Participant for any reason prior to the last day of the Performance Cycle, a
Participant thereafter shall have no further rights under the Plan and shall not
be entitled to payment of any Award.         If termination of employment occurs
(i) by reason of death, (ii) by reason of normal retirement under a retirement
plan of the Company, or (iii) with the consent of the Company, the Committee
may, in its sole discretion, value and direct that all or some portion of the
Award be deemed earned and payable, taking into account the duration of
employment during the Performance Cycle, the Participant’s performance, and
other matters as the Committee shall deem appropriate. In the event of
termination of employment for cause, as defined and determined by the Committee
in its sole discretion, no payment shall be made with regard to any prior or
current Performance Cycle.     (d)   If a Participant shall be actively employed
by the Company less than a full Performance Cycle because of an accident or
illness but completes 26 weeks of active employment during said Performance
Cycle, the Award otherwise payable to said Participant for said Performance
Cycle shall not be reduced because of a failure of active employment due to such
accident or illness.         If a Participant shall be actively employed by the
Company less than a full Performance Cycle because of an accident or illness and
does not complete 26 weeks of active employment during said Performance Cycle,
said Participant shall receive such Award, if any, for said Performance Cycle as
the Committee shall determine.         Any time for which a Participant receives
sick leave and/or vacation payments shall be deemed active employment time. Any
time for which a Participant received short-term income protection, short-term
disability and/or long-term disability payments shall not be deemed active
employment time.         The provisions in this Section 7 are subject to the
terms of any employment agreement, severance agreement or severance plan
applicable to any one or more participants and in the event of any conflict,
such terms shall control payment.

 



--------------------------------------------------------------------------------



 



8.   Termination       Awards are forfeited at termination of employment.
However, if termination of employment occurs by reason of (i) death,
(ii) disability (as determined under the 1986       Plan), (iii) normal
retirement under a retirement plan of the Company, or (iv) with the consent of
the Company, the Committee may, in its sole discretion, direct that all or a
portion of a Participant’s Award be paid, taking into account the duration of
employment during the Performance Cycle, the Participant’s performance, and such
other matters as the Committee shall deem appropriate. This Section 8 shall not
apply to the extent the rights of a Participant in such circumstances are
governed by another agreement.   9.   Transferability       Awards under the
Plan will be nontransferable and shall not be assignable, alienable, saleable or
otherwise transferable by the Participant other than by will or the laws of
descent and distribution.   10.   Designation of Beneficiary

  (a)   Subject to applicable law, each Participant shall have the right to file
with the Committee, to the attention of the Vice President, Human Services
Director of TJX, a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amount, if any, payable
under the Plan upon his or her death. A Participant may from time to time revoke
or change his or her beneficiary by filing a new designation with the Committee
The last such designation received by the Committee shall be controlling,
provided, however, that not designation change or revocation thereof shall be
effective unless received by the Committee prior to the Participant’s death and
in no event shall it be effective as of date prior to receipt.     (b)   If no
such beneficiary designation is in effect at the time of a Participant’s death,
or if no designated beneficiary survives the Participant, or if such designation
conflicts with law, the payment of the amount, if any, payable under the Plan
upon his or her death shall be made to the Participant’s estate. If the
Committee is in doubt as to the right of any person to receive any amount, the
Committee may retain such amount, without liability for any interest thereon,
until the rights thereto are determined, or the Committee may pay such amount
into any court of appropriate jurisdiction, and such payment shall be a complete
discharge of the liability of the Plan, the Company, and the Committee therefor.

11.   Change of Control; Mergers, etc.

  (a)   In the event the Company undergoes a Change of Control as defined in the
1986 Plan, this Plan shall automatically terminate and within 30 days following
such

 



--------------------------------------------------------------------------------



 



      Change of Control, whether or not a Participant’s employment has been
terminated, the Company shall pay to the Participant the following in a lump sum
in full payment of his or her Award: An amount with respect to each Performance
Cycle for which the Participant has been designated as a Plan Participant equal
to 50 percent of the product of (i) the maximum Award for the Participant for
such Performance Cycle and (ii) a fraction, the denominator of which is the
total number of fiscal years in the Performance Cycle and the numerator of which
is the number of fiscal years which have elapsed in such Performance Cycle prior
to the Change of Control (for purposes of this fraction, if the Change of
Control occurs during the first quarter of a fiscal year, then one quarter of
the fiscal year shall be deemed to have lapsed prior to the Change of Control,
and if the Change of Control occurs after the first quarter of the fiscal year,
then the full fiscal year shall be deemed to have elapsed prior to the Change of
Control). For purposes of this paragraph (a), the Valuation Date shall be the
day preceding the date of the Change of Control. This paragraph (a) shall not
apply to any Participant whose rights under this Plan upon a Change of Control
are governed by another agreement or plan.     (b)   In the event of a merger or
consolidation with another company or in the event of a liquidation or
reorganization of the Company, other than any merger, consolidation,
reorganization or other event that constitutes a Change of Control, the
Committee may in its sole discretion determine whether to provide for
adjustments and settlements of Awards. The Committee may make such determination
at the time of the Award or at a subsequent date.

12.   Amendment and Modification       The Board may from time to time amend,
modify, or discontinue the Plan or any provision hereof. No such amendment to,
or discontinuance, or termination of the Plan shall, without the written consent
of a Participant, adversely affect any rights of such Participant under an
outstanding Award.   13.   Withholding Taxes       The Company shall have the
right to deduct withholding taxes from any payments made pursuant to the Plan,
or make such other provisions as it deems necessary or appropriate to satisfy
its obligations for withholding federal, state, or local income or other taxes
incurred by reason of payments pursuant to the Plan.       Participants may
elect in a writing furnished to the Committee prior to the Valuation Date to
satisfy their federal tax obligations with respect to any shares paid hereunder
by directing the Company to withhold an equivalent value of shares.

 



--------------------------------------------------------------------------------



 



14.   Future Rights       No person shall have any claim or rights to be granted
an Award under the Plan, and no Participant shall have any rights under the Plan
to be retained in the employ of the Company.   15.   Controlling Law       This
Plan shall be construed and enforced according to the laws of the Commonwealth
of Massachusetts, to the extent not preempted by Federal law, which shall
otherwise control.   16.   Awards to Certain Officers       The provisions of
this Section 16 shall apply, notwithstanding any other provision of the Plan to
the contrary, in the case of any Award made to a person expected to be described
in Section 162(m) of the Internal Revenue Code (“Section 162(m)”) at the time
the Award is to be paid, as determined by the Committee at the time of the
Award. In the case of any such Award: (a) Performance Goals shall be based on
any one or more of the following (on a consolidated, divisional, line of
business, geographical or area of executive’s responsibilities basis): one or
more items of or within (i) sales, revenues, assets or expenses; (ii) earnings,
income or margins, before or after deduction for all or any portion of interest,
taxes, depreciation, amortization, or such other items as the Committee may
determine at the time the Performance Goals are preestablished (within the
meaning of Section 162(m)), whether or not on a continuing operations and
aggregate or per share basis; (iii) return on investment, capital, assets, sales
or revenues; and (iv) stock price; (b) unless otherwise determined by the
Committee in a manner that is consistent with the requirement that the
Performance Goals be preestablished within the meaning of, and that the Award
otherwise comply with the performance-based compensation exemption under,
Section 162(m), the specific Performance Goals established by the Committee with
respect to any Award shall be subject to mandatory adjustment where such
Performance Goal is affected by any of the following objectively determinable
factors occurring after the Performance Goal has been established by the
Committee, such that performance with respect to such Performance Goal for such
Award shall be determined without regard to such factor: (i) any change in, or
elimination or addition of, an accounting standard or principle, or any change
in the interpretation thereof, whether identified as a change, error, correction
or otherwise denominated, by the FASB, the SEC or its staff, the PCAOB, or other
competent accounting or regulatory body, as determined by the Committee,
(ii) any change in laws, rules, regulations or other interpretations or guidance
issued by a competent regulatory body if the effect of such change would be to
affect the financial measure by more than 1% (as determined by the Committee
based on advice from its outside auditors), (iii) any acquisition or disposition
by the Company of a business or portion thereof, however structured, if the
effect of such acquisition or disposition would be to affect the financial
measure by more than 1% (as determined by the Committee based on advice from the

 



--------------------------------------------------------------------------------



 



    Company’s outside auditor), and (iv) any other objectively determinable
factor that is specified by the Committee within 90 days of the commencement of
the applicable performance period (or within the first one-quarter of the
applicable performance period, if shorter); (c) the maximum amount payable under
any Plan Award to any such individual shall be $5,000,000; (d) no payment shall
be made under the Award unless the applicable Performance Goals, which shall
have been preestablished within the meaning of Section 162(m), have been met,
nor shall any such payment be made until the Committee certifies in accordance
with Section 162(m) that such Goals have been met; and (e) those provisions of
the Plan generally applicable to Awards hereunder which give to the Committee or
any other person discretion to modify the Award after the establishment and
grant of the Award, or which if applied to an Award described in this Section 16
might otherwise cause such Award to fail to qualify as a performance-based award
under Section 162(m), shall be deemed inapplicable to the extent (but only to
the extent) the retention of such discretion by such person or the application
of such provision would be deemed inconsistent with qualification of the Award
as performance-based within the meaning of Section 162(m).

 